'Mr. Chiee Justice Bingham
delivered the opinion of the Court:
This is is a suit brought by the wife for divorce on the ground of alleged cruelty. There are a number of pleas filed by the defendant raising the question of jurisdiction of this Court to hear the cause on the ground of the non-residence of each of the parties, complainant and defendant, in this District. Personal service has been made upon the defendant, and he has ’ appeared, but challenges the jurisdiction of the Court over the subject-matter of the action. Upon the issue created by the pleas a large amount of testimony has been taken, and the case has been certified to this Court for hearing in the first instance. Pending *503that hearing the complainant moves for the allowance of temporary alimony.
Upon consideration of the circumstances brought to our attention bearing upon this motion, we are of the opinion that it should be denied. While it is true that under all ordinary circumstances the wife bringing an action for divorce ought to be allowed alimony for her support, and to enable her to prosecute her action, yet it is not always so. There is pretty conclusive evidence in this case that the wife was at least stimulated to bring this action by the influence and control of her brother and possibly her sister and son: and there is evidence tending to show that they assured her that they would see that she was taken care of, and that she should have all the money necessary to prosecute the suit.
This might not in ordinary cases be sufficient to authorize us to deny the allowance of alimony. But as the question now pending is. the question of the jurisdiction of this Court to entertain the suit at all, we have come to the conclusion that we ought not, under the circumstances, to make an allowance to this complainant until that question is disposed of,
We do not wish to be understood as deciding that in every case where the jurisdiction of the Court is questioned the wdfe is not to be allowed alimony for the purpose of testing that question. We only determine that in this case, where • it appears that other parties have assumed to furnish the complainant with means to prosecute her action, until the question of the jurisdiction of this Court is determined, we ought not to call upon the defendant to pay alimony.

The motion is, therefore, overruled.